U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2006 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-15061 ATLANTIC BANCGROUP, INC. (Name of small business issuer in its charter) Florida 59-3543956 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1315 South Third Street, Jacksonville Beach, Florida 32250 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (904) 247-9494 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.01 per share (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. ¨ Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO x The issuer’s revenues for its most recent fiscal year were $16,580,000. The aggregate market value of the common stock of the issuer held by non-affiliates of the issuer (1,009,195 shares) at February 28, 2007, was approximately $35.5 million based on the initial bid quoted price of $35.13 per share as quoted on the NASDAQ Capital Market. As of February 28, 2007, there were issued and outstanding 1,247,516 shares of the issuer’s common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement for the Annual Meeting of Shareholders to be held on April 26, 2007, are incorporated into Part III, Items 9 through 13 of this Annual Report on Form 10-KSB. ATLANTIC BANCGROUP, INC. AND SUBSIDIARY TABLE OF CONTENTS Page PART I Forward-Looking Statements 1 Item 1. Description of Business 2 General 2 Competition 3 Lending Activities 4 Deposit Activities 5 Investment Activities 5 Correspondent Banking 5 Interest and Usury 5 Supervision and Regulation 6 Future Legislative Developments 10 Common Stock 10 Preferred Stock 10 Indemnification of Directors and Officers 11 Employees 11 Website Availability of Reports Filed with the Securities and Exchange Commission 11 Item 2. Description of Properties 12 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II Item 5. Market for Common Equity and Related Stockholder Matters 13 Item 6. Management’s Discussion and Analysis 13 Selected Financial Data 14 Overview 15 Comparison of Years Ended December 31, 2006 and 2005 16 Comparison of Years Ended December 31, 2005 and 2004 18 Loan Portfolio 22 Classification of Assets and Nonaccrual or Impaired Loans 24 Allowance for Loan Losses 25 Securities 26 Deposits 27 Short-Term and Long-Term Debt 29 Liquidity 30 Off-Balance Sheet Arrangements and Contractual Obligations 31 Capital Resources 31 Related Party Transactions 33 Interest Rate Sensitivity 33 Recent Accounting Pronouncements Impacting Future Periods 34 Impact of Inflation 34 Quantitative and Qualitative Disclosures About Market Risk 35 Table of Contents Page Item 7. Financial Statements 36 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 61 Item 8A. Controls and Procedures 61 Item 8B. Other Information 61 PART III Item 9. Directors, Executive Officers, Promoter, Control Persons, and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 61 Compliance with Section 16(a) of the Exchange Act 62 Code of Ethics 62 Financial Expert 62 Audit Committee Charter 62 Item 10. Executive Compensation 62 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 62 Item 12. Certain Relationships and Related Transactions, and Director Independence 62 Item 13. Exhibits 62 Item 14. Principal Accountant Fees and Services 63 SIGNATURES 64 EXHIBIT INDEX 65 Table of Contents PART I FORWARD-LOOKING STATEMENTS Atlantic BancGroup, Inc., and our wholly-owned banking subsidiary, Oceanside Bank, may from time to time make written or oral statements, including statements contained in this report that may constitute forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”). The words “expect,” “anticipate,” “intend,” “consider,” “plan,” “believe,” “seek,” “should,” “estimate,” and similar expressions are intended to identify such forward-looking statements, but other statements may constitute forward-looking statements. These statements should be considered subject to various risks and uncertainties. Such forward-looking statements are made based upon management’s belief as well as assumptions made by, and information currently available to, management pursuant to “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Our actual results may differ materially from the results anticipated in forward-looking statements due to a variety of factors. Such factors are described below and include, without limitation: · unanticipated deterioration in the financial condition of borrowers resulting in significant increases in loan losses and provisions for those losses, · increased competition with other financial institutions, · lack of sustained growth in the economy in our trade area, · rapid fluctuations or unanticipated changes in interest rates, and · changes in the legislative and regulatory environment. Many of such factors are beyond our ability to control or predict. Readers should not place undue reliance on any such forward-looking statements, which speak only as to the date made. Readers are advised that the factors listed above could affect our financial performance and could cause our actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. We do not undertake, and specifically disclaim any obligation, to publicly release the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Unless this Form 10-KSB indicates otherwise or the context otherwise requires, the terms “we,” “our,” “us,” “Atlantic,” “Holding Company,” or “Oceanside” as used herein refer collectively to Atlantic BancGroup, Inc. and our subsidiary Oceanside Bank, which we sometimes refer to as “Oceanside,” “our bank subsidiary,” or “our bank.” References herein to the fiscal years 2004, 2005, and 2006 mean our fiscal years ended December 31, 2004, 2005, and 2006, respectively. -1- Table of Contents ITEM 1. DESCRIPTION OF BUSINESS. General Atlantic BancGroup, Inc. On October 23, 1998, Atlantic BancGroup, Inc. (“Atlantic” or “Holding Company”) was incorporated in the State of Florida. On April 3, 1999, the shareholders of Oceanside Bank (“Oceanside” or “Bank”) approved the Agreement and Plan of Reorganization (“Reorganization”) whereby Oceanside became a wholly-owned subsidiary of the Holding Company. The Reorganization was completed on May 5, 1999. The Holding Company is a registered bank holding company under the Bank Holding Company Act of 1956, as amended (the “BHC Act”), and now owns all of the voting shares of Oceanside. Our corporate offices are located at 1315 South Third Street, Jacksonville Beach, Florida. Atlantic presently has no significant operations other than the operations of Oceanside. Oceanside, which is our primary source of income, is a state-chartered commercial bank. Oceanside does not have trust powers and, accordingly, no trust services are provided. As is the case with banking institutions generally, our operations are materially and significantly influenced by general economic conditions and by related monetary and fiscal policies of financial institution regulatory agencies, including the Federal Reserve, the Federal Deposit Insurance Corporation, and the State of Florida Department of Financial Services. Deposit flows and costs of funds are influenced by interest rates on competing investments and general market rates of interest. Lending activities are affected by the demand for financing of real estate and other types of loans, which in turn is affected by the interest rates at which such financing may be offered and other factors affecting local demand and availability of funds. We face strong competition in attracting deposits (our primary source for funding loans) and in originating loans. Oceanside Bank. Oceanside opened July 21, 1997, and operates as a community bank within our assessment area. Oceanside provides general commercial banking services to businesses and individuals. The principal business of Oceanside is to receive demand and time deposits from the public and to make loans and other investments. Oceanside operates from a main office located at 1315 South Third Street, Jacksonville Beach, Florida, and three branch offices that are located at 560 Atlantic Boulevard, Neptune Beach, Florida; 13799 Beach Boulevard, Jacksonville, Florida; and 1790 Kernan Boulevard South, Jacksonville, Florida. Oceanside has defined its assessment area based on various factors, including its size, banking offices, geographic boundaries, lending expertise, management, and competition. Duval County and three census tracts in the Ponte Vedra area of St. Johns County have been designated as the institution's assessment area. Oceanside draws most of our customer deposits and conducts a significant portion of our lending transactions from and within our assessment area, which includes the “Beaches and West Beaches area” of Jacksonville, Florida. Duval and St. Johns Counties enjoy an abundant and educated work force, an attractive business environment, favorable cost-of-living comparisons to other metropolitan areas in the United States, and a good relationship between the private and public sectors. In general, commercial real estate in the assessment area consists of small shopping centers and office buildings. The type of residential real estate within our assessment area varies, with a number of condominiums, townhouses, and single-family housing dispersed throughout the area. New residential growth consists primarily of working professionals with families. We believe that our assessment area is a desirable market in which to operate an independent, locally-owned bank. Furthermore, since we have a large base of local shareholders and communicate frequently with our shareholders, additional opportunities exist for marketing that might not be found with other financial institutions in our assessment area. Our broad base of shareholders from the Beaches and surrounding areas of Jacksonville, and the favorable economic environment of our assessment area, should provide us with the opportunity to gain market share. As a locally-owned and operated institution, we emphasize providing prompt, efficient, and personalized service to individuals, small and medium-sized businesses, professionals and other local organizations. Generally, customers have one account officer to serve all of their banking needs and have ready access to senior management when necessary. In addition, our Board of Directors is responsible for maintaining a visible profile for, and providing business to, Oceanside within our local community. -2- Table of Contents Our principal strategy is to: · Expand our commercial and small business customer base within our assessment area, · Make real estate mortgage loans within our assessment area, as well as throughout Duval and the surrounding counties, and · Expand our consumer loan base within our assessment area. Our belief is that the most profitable deposit relationships are characterized by high deposit balances, low frequency of transactions, and low distribution requirements. Being a community bank with local management, we are well-positioned to establish these relationships with smaller commercial customers and households. Our sources of funds for loans and other investments include demand, time, savings, and other deposits, amortization and repayment of loans, sales to other lenders or institutions of loans or participations in loans, and other borrowings. Our principal sources of income are interest and fees collected on loans, and to a lesser extent, interest and dividends collected on other investments. Our principal expenses are interest paid on savings and other deposits, interest paid on other borrowings, employee compensation, office expenses, and other overhead and operational expenses. We offer several deposit accounts, including demand deposit accounts, negotiable order of withdrawal accounts (“NOW” accounts), money market accounts, savings, certificates of deposit, and various retirement accounts. During 2004, 2005, and 2006, we also obtained funds from customer repurchase agreements, which have been classified as other borrowings. We have automated teller machines (the “ATMs”) located at each of our offices, and we are a member of an electronic banking network so that our customers may use the ATMs of other financial institutions. We also operate drive-in tellers and 24-hour depositories at each of our offices. As part of the strategy to offer innovative services to our customers, we offer on-line banking (“Internet Banking”) and Dial-a-Bank (“Telephone Banking”). Our efforts are focused on filling the void created by the increasing number of locally-owned community banks that have been acquired by large regional holding companies, negatively impacting the personal nature of the delivery, quality, and availability of banking services in our assessment area and surrounding areas. Competition The banking industry, in general, and our market, in particular, is characterized by significant competition for both deposits and lending opportunities. In our market area, we compete with other commercial banks, savings and loan associations, credit unions, finance companies, mutual funds, insurance companies, brokerage and investment banking firms, and various other nonbank competitors. Competition for deposits may have the effect of increasing the rates of interest we will pay on deposits, which would increase our cost of money and possibly reduce our net earnings. Competition for loans may have the effect of lowering the rate of interest we will receive on our loans, which would lower our return on invested assets and possibly reduce our net earnings. Many of our competitors have been in existence for a significantly longer period of time than us, are larger and have greater financial and other resources and lending limits than us, and may offer certain services that we do not provide at this time. However, we feel the market is rich with opportunity to provide tailor-made custom banking products and services that cannot be provided by the large institutions that offer many banking products and services on an impersonal basis. As larger financial institutions have in recent years acquired community banks, we are able to cater to those customers looking for more personalized service. Our profitability depends upon our ability to compete in this market area. At the present time, we are unable to predict to what degree competition may adversely affect our financial condition and operating results. Our response to this highly competitive environment dictates that we: · review and act upon loan requests quickly with a locally-based loan committee, · maintain flexible, but prudent lending policies, · personalize service with emphasis on establishing long-term banking relationships with our customers, and · maintain a strong ratio of employees to customers to enhance the level of service. -3- Table of Contents Lending Activities We offer a wide range of loans to individuals and small businesses and other organizations that are located, or conduct a substantial portion of their business, in our assessment area. At December 31, 2006, our consolidated total loans were $177.7 million, or 73.0%, of our total consolidated assets. The interest rates charged on loans vary with the degree of risk, maturity, and amount of the loan, and are further subject to competitive pressures, money market rates, availability of funds, and government regulations. We have no foreign loans or loans for highly-leveraged transactions. Our loan portfolio is concentrated in three major areas: real estate loans, commercial loans, and consumer and other loans. A majority of our loans are made on a secured basis. As of December 31, 2006, approximately 91% of our total loan portfolio consisted of loans secured by mortgages on real estate. Of the total loans secured by mortgages on real estate, approximately 43% are secured by nonfarm nonresidential properties (commercial) and 32% are construction, land development, and other land loans, secured by real estate. The remaining 25% are secured by 1-4 family and multifamily residential properties. Our real estate loans are secured by mortgages and consist primarily of loans to individuals and businesses for the purchase, improvement of, refinance of, or investment in, real estate and for the construction of 1-4 family residential units or the development of single-family residential building lots. These real estate loans may be made at fixed or variable interest rates. We generally do not make fixed-rate commercial real estate loans for terms exceeding three to five years. Loans in excess of three to five years are generally adjustable rate loans. Residential real estate loans ordinarily are repayable in monthly installments, based on up to a 30-year amortization schedule, with variable interest rates. We also solicit, accept applications for, and negotiate terms and conditions for fixed-rate and other residential mortgage loans on behalf of our customers that we broker to third-party correspondent mortgage lenders. During 2006, 2005, and 2004, we brokered loans totaling $11.0 million, $12.7 million and $9.1 million, respectively, which were closed by the correspondent mortgage lenders. We recorded brokering fees of $119,000, $114,000, and $106,000 in 2006, 2005, and 2004, respectively. Our ability to solicit, process, and broker residential mortgage loans is highly dependent on the general economy and interest rate environment as well as competition from other local and national mortgage bankers and brokers. Our commercial loans include loans to individuals and small-to-medium-sized businesses located primarily in Duval and St. Johns Counties for working capital, equipment purchases, and various other business purposes. A majority of commercial loans are secured by real estate, equipment, or similar assets, but these loans may also be made on an unsecured basis. Commercial loans may be made at variable or fixed rates of interest. Commercial lines of credit are typically granted on a one-year basis, with loan covenants. Other commercial loans with terms or amortization schedules of longer than one year will normally be made at interest rates that vary with the prime lending rate and will become payable in full in three to five years. Commercial loans not secured by real estate amounted to approximately 6% of our total loan portfolio as of December 31, 2006. Our consumer loans and other loans consist primarily of loans to individuals for various consumer purposes, but include some business-purpose loans which are payable on an installment basis. The majority of these loans are for terms of less than five years and are secured by liens on various personal assets of the borrowers; however, consumer loans may also be made on an unsecured basis. Consumer loans are made at fixed and variable interest rates, and are often based on an amortization schedule of up to five years. Consumer and other loans represent approximately 3% of our total loan portfolio at December 31, 2006. Loan originations are derived from a number of sources. Loan originations can be attributed to direct solicitation by our loan officers, referrals from existing customers and borrowers, advertising, walk-in customers, and, in some instances, referrals from brokers. Certain credit risks are inherent in making loans. These include prepayment risks, risks resulting from uncertainties in the future value of collateral, risks resulting from changes in economic and industry conditions, and risks inherent in dealing with individual borrowers. In particular, longer maturities increase the risk that economic conditions will change and adversely affect collectibility. We attempt to minimize loan losses through various means. In particular, on larger loans, we generally rely on the cash flow of a debtor as the source of repayment and secondarily on the value of the underlying collateral. In addition, shorter loan terms are utilized in order to reduce the risk of a decline in the value of such collateral. -4- Table of Contents Deposit Activities Deposits are our major source of funds for loans and other investment activities. At December 31, 2006, our regular savings, demand, NOW, and money market deposit accounts comprised approximately 42% of our consolidated total deposits. Approximately 34% of our consolidated deposits at December 31, 2006, were certificates of deposit (or time deposits) of less than $100,000. Time deposits of $100,000 and over made up approximately 24% of our consolidated total deposits at December 31, 2006. Generally, our goal is to maintain the rates paid on our deposits at a competitive level. We do not currently have any brokered deposits. Investment Activities We are permitted to invest a portion of our assets in U.S. Government agency, state, county, and municipal obligations, certificates of deposit, collateralized mortgage obligations (“CMOs”), and federal funds sold. Our investments are managed in relation to loan demand and deposit growth, and are generally used to provide for the investment of excess funds at minimal risks while providing liquidity to fund increases in loan demand or to offset fluctuations in deposits. Our total investment portfolio may be invested in U.S. Treasury and general obligations of its agencies and state, county, and municipal obligations because such securities generally represent a minimal investment risk. Occasionally, we purchase certificates of deposits of national and state banks. These investments may exceed $100,000 in any one institution (the current limit of FDIC insurance for deposit accounts). CMOs are secured with Federal National Mortgage Association (“FNMA”) and General National Mortgage Association (“GNMA”) mortgage-backed securities and generally have a shorter life than the stated maturity. Federal funds sold is the excess cash we have available over and above daily cash needs. We invest this money on an overnight basis with approved correspondent banks. We monitor changes in financial markets that may affect our portfolio investments. We also monitor our daily cash position to ensure that all available funds earn interest at the earliest possible date. A portion of our investment account is designated as primary reserves and invested in liquid securities that can be readily converted to cash with minimum risk of market loss. These investments usually consist of U.S. Treasury obligations, U.S. government agencies, and federal funds. The remainder of our investment account (or secondary reserves) may be placed in investment securities of different types and longer maturities. The maturities of our securities are staggered whenever possible so as to produce a steady cash flow in the event we need cash, or economic conditions change to a more favorable rate environment. Correspondent Banking Correspondent banking involves one bank providing services to another bank that cannot provide those services for itself from an economic, regulatory, or practical standpoint. We purchase correspondent services offered by larger banks, including check collections, purchase of federal funds, security safekeeping, investment services, coin and currency supplies, overline and liquidity loan participations, and sales of loans to, or participation with, correspondent banks. We have ongoing banking relationships with several correspondent banks. We also sell loan participations to correspondent banks with respect to loans that would exceed our lending limit. Interest and Usury Like other commercial banks, we are subject to state and federal statutes that affect the interest rates that may be charged on loans. These laws do not, under present market conditions, deter us from continuing the process of originating loans. -5- Table of Contents Supervision and Regulation Both the Holding Company and Oceanside are subject to comprehensive regulation, examination, and supervision by the Federal Reserve, the Florida Department of Financial Services (“Department”) and the Federal Deposit Insurance Corporation (“FDIC”) and are subject to other laws and regulations applicable to bank holding companies and banks. Such regulations include limitations on loans to any single borrower and to our directors, officers, and employees; restrictions on the opening and closing of branch offices; the maintenance of required capital and liquidity ratios; the granting of credit under equal and fair conditions; disclosure of the costs and terms of such credit; and restrictions as to permissible investments. The Holding Company is examined periodically by the Federal Reserve, and the Bank is regularly examined by the Department and the FDIC. Both the Bank and the Holding Company submit periodic reports regarding their financial condition and other matters to their respective regulators. These agencies have a broad range of powers to enforce regulations under their respective jurisdictions, and to take discretionary actions determined to be for the protection of the safety and soundness of the Holding Company and Oceanside, including the issuance of cease and desist orders and the removal of directors and officers. The following is a brief summary of certain statutes, rules, and regulations affecting us and our subsidiary bank. This summary is qualified in its entirety by reference to the particular statutory and regulatory provisions referred to below and is not intended to be an exhaustive description of the statutes or regulations applicable to our business and subsidiary bank. Supervision, regulation, and examination of banks by regulatory agencies are intended primarily for the protection of depositors, rather than shareholders. Bank Holding Company Regulation. Atlantic is a bank holding company, registered with the Federal Reserve under the BHC Act. As such, Atlantic is subject to the supervision, examination and reporting requirements of the BHC Act and the regulations of the Federal Reserve. The BHC Act requires that a bank holding company obtain the prior approval of the Federal Reserve before (i) acquiring direct or indirect ownership or control of more than 5% of the voting shares of any bank or bank holding company, (ii) acquiring all or substantially all of the assets of a bank, or (iii) merging or consolidating with any other bank holding company. The BHC Act further provides that the Federal Reserve may not approve any transaction that would result in a monopoly or would be in furtherance of any combination or conspiracy to monopolize or attempt to monopolize the business of banking in any section of the United States, or the effect of which may be to substantially lessen competition or to tend to create a monopoly in any section of the country, or that in any other manner would be in restraint of trade, unless the anticompetitive effects of the proposed transaction are clearly outweighed by the public interest in meeting the convenience and needs of the community to be served. The Federal Reserve is also required to consider the financial and managerial resources and future prospects of the bank holding companies and banks concerned and the convenience, and needs of the community to be served. Consideration of financial resources generally focuses on capital adequacy and consideration of convenience and needs issues includes the parties’ performance under the Community Reinvestment Act (“CRA”). Except as authorized by the Gramm-Leach-Bliley Act of 1999, the BHC Act generally prohibits a bank holding company from engaging in activities other than banking, or managing or controlling banks or other permissible subsidiaries, and from acquiring or retaining direct or indirect control of any company engaged in any activities other than those activities determined by the Federal Reserve to be so closely related to banking or managing or controlling banks as to be a proper incident thereto. In determining whether a particular activity is permissible, the Federal Reserve must consider whether the performance of such an activity can reasonably be expected to produce benefits to the public, such as greater convenience, increased competition, or gains in efficiency that outweigh possible adverse effects, such as undue concentration of resources, decreased or unfair competition, conflicts of interest, or unsound banking practices. For example, factoring accounts receivable, acquiring or servicing loans, leasing personal property, conducting securities brokerage activities, performing certain data processing services, acting as agent or broker in selling credit life insurance and certain other types of insurance in connection with credit transactions, and certain insurance underwriting activities have all been determined by regulations of the Federal Reserve to be permissible activities of bank holding companies. Despite prior approval, the Federal Reserve has the power to order a holding company or its subsidiaries to terminate any activity or terminate its ownership or control of any subsidiary, when it has reasonable cause to believe that continuation of such activity or such ownership or control constitutes a serious risk to the financial safety, soundness, or stability of any bank subsidiary of that bank holding company. Under federal law, federally insured banks are subject, with some exceptions, to certain restrictions on any extension of credit to their parent holding companies or other affiliates, on investment in the stock or other securities of affiliates, and on the taking of such stock or securities as collateral from any borrower. In addition, banks are -6- Table of Contents prohibited from engaging in certain tie-in arrangements in connection with any extension of credit or the providing of any property or service. Gramm-Leach-Bliley Act. Enacted in 1999, the Gramm-Leach-Bliley Act reforms and modernizes certain areas of financial services regulation. The law permits the creation of financial services holding companies that can offer a full range of financial products under a regulatory structure based on the principle of functional regulation. The legislation eliminates the legal barriers to affiliations among banks and securities firms, insurance companies, and other financial services companies. The law also provides financial organizations with the opportunity to structure these new financial affiliations through a holding company structure or a financial subsidiary. The law reserves the role of the Federal Reserve Board as the supervisor for bank holding companies. At the same time, the law also provides a system of functional regulation which is designed to utilize the various existing federal and state regulatory bodies. The law also sets up a process for coordination between the Federal Reserve Board and the Secretary of the Treasury regarding the approval of new financial activities for both bank holding companies and national bank financial subsidiaries. The law also includes a minimum federal standard of financial privacy. Financial institutions are required to have written privacy policies that must be disclosed to customers. The disclosure of a financial institution’s privacy policy must take place at the time a customer relationship is established and not less than annually during the continuation of the relationship. The act also provides for the functional regulation of bank securities activities. The law repeals the exemption that banks were afforded from the definition of “broker,” and replaces it with a set of limited exemptions that allow the continuation of some historical activities performed by banks. In addition, the act amends the securities laws to include banks within the general definition of dealer. Regarding new bank products, the law provides a procedure for handling products sold by banks that have securities elements. In the area of CRA activities, the law generally requires that financial institutions address the credit needs of low-to-moderate income individuals and neighborhoods in the communities in which they operate. Bank regulators are required to take the CRA ratings of a bank or of the bank subsidiaries of a holding company into account when acting upon certain branch and bank merger and acquisition applications filed by the institution. Under the law, financial holding companies and banks that desire to engage in new financial activities are required to have satisfactory or better CRA ratings when they commence the new activity. FDIC and Other Banking Regulations. Our deposit accounts are insured by the Bank Insurance Fund (“BIF”) of the FDIC up to a maximum of $100,000 per insured depositor. Beginning April 1, 2006, the FDIC began insuring retirement accounts up to $250,000. The FDIC issues regulations, conducts periodic examinations, requires the filing of reports, and generally supervises the operations of its insured banks. The approval of the FDIC is required prior to a merger or consolidation or the establishment or relocation of an office facility. This supervision and regulation is intended primarily for protection of depositors and not stockholders. The Federal Reserve and bank regulatory agencies require bank holding companies and financial institutions to maintain capital at adequate levels based on a percentage of assets and off-balance sheet exposures, adjusted for risk weights ranging from 0% to 100%. Under the risk-based standard, capital is classified into two tiers. Tier 1 capital consists of common shareholders’ equity, excluding the unrealized gain (loss) on available-for-sale securities, minus certain intangible assets. Tier 2 capital consists of the general allowance for loan losses except for certain limitations. An institution’s qualifying capital base for purposes of its risk-based capital ratio consists of the sum of its Tier 1 and Tier 2 capital. The regulatory minimum requirements are 4% for Tier 1 and 8% for total risk-based capital. At December 31, 2006, Oceanside’s Tier 1 and total risk-based capital ratios were 10.16% and 10.95%, respectively. Under current regulations, bank holding companies with consolidated assets under $500 million are not required to calculate and report risk-based capital ratios. Bank holding companies and banks are also required to maintain capital at a minimum level based on average total assets, which is known as the leverage ratio. The minimum requirement for the leverage ratio is 3%; however, all but the highest rated institutions are required to maintain ratios 100 to 200 basis points above the minimum. At December 31, 2006, Oceanside’s leverage ratio was 8.75 %, which was 3.75% in excess of its required 5.00%. The Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) contains “prompt corrective action” provisions pursuant to which banks are to be classified into one of five categories based upon capital adequacy, ranging from “well-capitalized” to “critically undercapitalized” and which require (subject to certain exceptions) the appropriate federal banking agency to take prompt corrective action with respect to an institution that becomes “significantly undercapitalized” or “critically undercapitalized.” -7- Table of Contents The FDIC has issued regulations to implement the “prompt corrective action” provisions of FDICIA. In general, the regulations define the five capital categories as follows: · an institution is “well-capitalized” if it has a total risk-based capital ratio of 10% or greater, has a Tier 1 risk-based capital ratio of 6% or greater, has a leverage ratio of 5% or greater and is not subject to any written capital order or directive to meet and maintain a specific capital level for any capital measures; · an institution is “adequately capitalized” if it has a total risk-based capital ratio of 8% or greater, has a Tier 1 risk-based capital ratio of 4% or greater, and has a leverage ratio of 4% or greater; · an institution is “undercapitalized” if it has a total risk-based capital ratio of less than 8%, has a Tier 1 risk-based capital ratio that is less than 4% or has a leverage ratio that is less than 4%; · an institution is “significantly undercapitalized” if it has a total risk-based capital ratio that is less than 6%, a Tier 1 risk-based capital ratio that is less than 3% or a leverage ratio that is less than 3%; and · an institution is “critically undercapitalized” if its “tangible equity” is equal to or less than 2% of its total assets. After an opportunity for a hearing, the FDIC has the authority to downgrade an institution from “well-capitalized” to “adequately capitalized” or to subject an “adequately capitalized” or “undercapitalized” institution to the supervisory actions applicable to the next lower category for supervisory concerns. The “prompt corrective action” provisions of FDICIA also provide that, in general, no institution may make a capital distribution if it would cause the institution to become “undercapitalized.” Capital distributions include cash (but not stock) dividends, stock purchases, redemptions, and other distributions of capital to the owners of an institution. FDICIA also contains a number of consumer banking provisions, including disclosure requirements and substantive contractual limitations with respect to deposit accounts. As of December 31, 2006, Oceanside met the capital requirements of a “well-capitalized” institution. Maximum Legal Interest Rates. Like the laws of many states, Florida law contains provisions on interest rates that may be charged by banks and other lenders on certain types of loans. Numerous exceptions exist to the general interest limitations imposed by Florida law. The relative importance of these interest limitation laws to the financial operations of Oceanside will vary from time to time, depending on a number of factors, including conditions in the money markets, the costs and availability of funds, and prevailing interest rates. Bank Branching. Banks in Florida are permitted to branch state-wide. Such branch banking, however, is subject to prior approval by the Department and the FDIC. Any such approval would take into consideration several factors, including the bank’s level of capital, the prospects and economics of the proposed branch office, and other conditions deemed relevant by the Department and the FDIC for purposes of determining whether approval should be granted to open a branch office. The Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, provides for nationwide interstate banking and branching. Under the law, interstate acquisitions of banks or bank holding companies in any state by bank holding companies in any other state are permissible. Interstate branching and consolidation of existing bank subsidiaries in different states is permissible. Florida has a law that allows out-of-state bank holding companies (located in states that allow Florida bank holding companies to acquire banks and bank holding companies in that state) to acquire Florida banks and Florida bank holding companies. The law essentially provides for out-of-state entry by acquisition only (and not by interstate branching) and requires the acquired Florida bank to have been in existence for at least three years. Dividend Restrictions. In addition to dividend restrictions placed on Oceanside by the FDIC based on Oceanside’s minimum capital requirements, the Florida Financial Institutions Code prohibits the declaration of dividends in certain circumstances. Section 658.37, Florida Statutes, prohibits the declaration of any dividend until a bank has charged off bad debts, depreciation, and other worthless assets, and has made provision for reasonably-anticipated future losses on loans and other assets. Such a dividend is limited to the aggregate of the net profits of the dividend period combined with a bank’s retained net profits of the preceding two years. A bank may declare a dividend from retained net profits accruing prior to the preceding two years with the approval of the Department. However, a bank will be required, prior to the declaration of a dividend on its common stock, to carry 20% of its net profits for such preceding period as is covered by the dividend to its surplus fund, until the surplus fund equals at least the amount of the bank’s common and preferred stock then issued and outstanding. In no event may a bank declare a dividend at -8- Table of Contents any time in which its net income from the current year, combined with the retained net income from the preceding two years is a loss or which would cause the capital accounts of the bank to fall below the minimum amount required by law, regulation, order, or any written agreement with the Department or the FDIC. We currently do not intend to pay a cash dividend. Instead, we are using our earnings to support our growth. Change of Control. Federal law restricts the amount of voting stock of a bank holding company and a bank that a person may acquire without the prior approval of banking regulators. The overall effect of such laws is to make it more difficult to acquire a bank or bank holding company by tender offer or similar means than another type of corporation. Consequently, shareholders of Atlantic may be less likely to benefit from the rapid increases in stock prices that may result from tender offers or similar efforts to acquire control of other companies. Federal law also imposes restrictions on acquisitions of stock in a bank holding company and a state bank. Under the federal Change in Bank Control Act and the regulations thereunder, a person or group must give advance notice to the Federal Reserve before acquiring control of any bank holding company and the FDIC before acquiring control of any state bank (such as Oceanside). Upon receipt of such notice, the FDIC may approve or disapprove the acquisition. The Change in Bank Control Act creates a rebuttable presumption of control if a member or group acquires 10% or more of a bank holding company’s or state bank’s voting stock, and if one or more other control factors set forth in the Act are present. Enforcement Powers. Congress has provided the federal bank regulatory agencies with an array of powers to enforce laws, rules, regulations and orders. Among other things, the agencies may require that institutions cease and desist from certain activities, may preclude persons from participating in the affairs of insured depository institutions, may suspend or remove deposit insurance, and may impose civil money penalties against institution-affiliated parties for certain violations. Effect of Governmental Policies. Our business and earnings are affected by the policies of various regulatory authorities of the United States, especially the Federal Reserve. The Federal Reserve, among other things, regulates the supply of credit and deals with general economic conditions within the United States. The instruments of monetary policy employed by the Federal Reserve for those purposes influence in various ways the overall level of investments, loans, other extensions of credit, and deposits, and the interest rates paid on liabilities and received on assets. Corporate Governance. The Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act” or “SOX”), which became law on July 30, 2002, added new legal requirements for public companies affecting corporate governance, accounting and corporate reporting. Some of the principal provisions of the Act include: · the creation of an independent accounting oversight board to oversee the audit of public companies and auditors who perform such audits; · auditor independence provisions which restrict non-audit services that independent accountants may provide to their audit clients; · additional corporate governance and responsibility measures which (a) require the chief executive officer and chief financial officer to certify financial statements and internal controls and to forfeit salary and bonuses in certain situations, and (b) protect whistleblowers and informants; · expansion of the authority and responsibilities of the company’s audit, nominating and compensation committees; · mandatory disclosure by analysts of potential conflicts of interest; and · enhanced penalties for fraud and other violations. USA Patriot Act. As part of the USA Patriot Act, signed into law on October 26, 2001, Congress adopted the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 (the “Act”). The Act authorizes the Secretary of the Treasury, in consultation with the heads of other government agencies, to adopt special measures applicable to financial institutions such as banks, bank holding companies, broker-dealers and insurance companies. Among its other provisions, the Act requires each financial institution: (i) to establish an anti-money laundering program; (ii) to establish due diligence policies, procedures and controls that are reasonably designed to detect and report instances of money laundering in United States private banking accounts and correspondent accounts maintained for non-United States persons or their representatives; and (iii) to avoid establishing, maintaining, administering, or managing correspondent accounts in the United States for, or on behalf of, a foreign shell bank that does not have a physical presence in any country. In addition, the Act expands the circumstances under which funds in a bank account may be forfeited and requires covered financial institutions to respond under certain circumstances to requests for information from federal banking agencies within 120 hours. -9- Table of Contents Treasury regulations implementing the due diligence requirements were issued in 2002. These regulations required minimum standards to verify customer identity, encouraged cooperation among financial institutions, federal banking agencies, and law enforcement authorities regarding possible money laundering or terrorist activities, prohibited the anonymous use of “concentration accounts,” and required all covered financial institutions to have in place an anti-money laundering compliance program. The Act also amended the Bank Holding Company Act and the Bank Merger Act to require the federal banking agencies to consider the effectiveness of a financial institution’s anti-money laundering activities when reviewing an application under these acts. In the past three years, both state and federal banking regulators have significantly increased enforcement of the Act and other anti-money laundering laws and regulations, including levying civil money penalties and seeking cease and desist orders. Check 21.On October 28, 2003, President Bush signed into law the Check Clearing for the 21st Century Act, also known as Check 21. This law gives “substitute checks,” such as a digital image of a check and copies made from that image, the same legal standing as the original paper check. Some of the major provisions include: · allowing check truncation without making it mandatory; · demanding that every financial institution communicate to accountholders in writing a description of its substitute check processing program and their rights under the law; · legalizing substitutions for and replacements of paper checks without agreement from consumers; · retaining in place the previously mandated electronic collection and return of checks between financial institutions only when individual agreements are in place; · requiring that when accountholders request verification, financial institutions produce the original check (or a copy that accurately represents the original) and demonstrate that the account debit was accurate and valid; and · requiring recrediting of funds to an individual’s account on the next business day after a consumer proves that the financial institution has erred. This new legislation will likely continue to affect bank capital spending as many financial institutions assess whether technological or operational changes are necessary to stay competitive and take advantage of the new opportunities presented by Check 21. Future Legislative Developments Various legislative acts, including proposals to modify the bank regulatory system, expand the powers of banking institutions and financial holding companies and limit the investments that a depository institution may make with insured funds, are from time to time introduced in Congress and the Florida legislature. Such legislation may change banking statutes and the environment in which we and our banking subsidiary operate in substantial and unpredictable ways. We cannot determine the ultimate effect that potential legislation, if enacted, or implementing regulations with respect thereto, would have upon our financial condition or results of operations or that of our banking subsidiary. Common Stock We have 10,000,000 shares of our $0.01 par value common stock authorized. As of February 28, 2007, there were 1,247,516 shares outstanding. Holders of our common stock are entitled to one vote for each share held of record on all matters to be voted on by stockholders. Upon liquidation, dissolution, or winding-up, holders of our common stock are entitled to receive pro rata all assets remaining legally available for distribution to shareholders. The holders of common stock have no right to cumulate their votes in the election of directors. The common stock has no preemptive or other subscription rights, and there are no conversion rights or redemption or sinking fund provisions with respect to such shares. All of the outstanding shares of common stock are fully paid and non-assessable. Preferred Stock In addition to the 10,000,000 shares of authorized common stock, our Articles of Incorporation authorize up to 2,000,000 shares of preferred stock. The Board of Directors is further authorized to establish designations, powers, preferences, rights, and other terms for preferred stock by resolution. No shares of preferred stock have been issued. -10- Table of Contents Indemnification of Directors and Officers Our Bylaws afford indemnification rights to our officers and directors to the fullest extent permitted or required by the Florida Business Corporation Act. Under Section 607.0850 of the Florida Business Corporation Act, officers and directors of a Florida corporation may be entitled to indemnification by the corporation against liability incurred in connection with any threatened, pending, or completed action, suit, or other type of proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal; provided, however, that such officer or director acted in good faith and in a manner reasonably believed to be in, or not opposed to, the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe such conduct was unlawful. Such indemnification includes obligations to pay a judgment, settlement, penalty, fine, and expenses actually and reasonably incurred with respect to a proceeding. In addition, Florida law provides that officers and directors shall be indemnified by a Florida corporation against expenses actually and reasonably incurred by such officer or director, to the extent that such officer or director has been successful on the merits or otherwise in defense of any proceeding (as defined in Section 607.0850) or in defense of any claim, issue, or matter therein. In addition, Section 607.0831 of the Florida Business Corporation Act provides that a director is not personally liable for monetary damages to a corporation or any other person for any statement, vote, decision, or failure to act, regarding corporate management or policy, by a director, unless such director breached or failed to perform such duties as a director and such breach or failure to perform constitutes: · a violation of the criminal law, unless the director had reasonable cause to believe the conduct was lawful or had no reasonable cause to believe the conduct was unlawful; · a transaction from which the director derived an improper personal benefit, either directly or indirectly; · a circumstance involving a director’s liability for unlawful distributions under the Florida Business Corporation Act; · in proceedings by or in the right of the corporation to procure a judgment or by or in the right of a shareholder, conscious disregard for the best interest of the corporation, or willful misconduct; or · in a proceeding by or in the right of someone other than the corporation or a shareholder, recklessness or an act or omission which was committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property. Employees At December 31, 2006, we had approximately 47 full-time employees and 4 part-time employees for a full-time employee equivalent of 51. No significant changes in the number of our full-time employees are currently anticipated. Because we believe that one of the primary deficiencies of large regional banks is the constant turnover of personnel and therefore the lack of continuing personal relationships with local customers, our goal is to maintain a competently trained staff of local bankers who have settled in the community on a permanent basis. To maintain a skilled and knowledgeable staff, we allocate funds for continuing on-the-job and educational training, and employees are encouraged to enroll in various banking courses and other seminars to improve their overall knowledge of the banking business. The employees are not represented by a collective bargaining unit. We consider relations with employees to be good. Website Availability of Reports Filed with the Securities and Exchange Commission We maintain an Internet website located at www.oceansidebank.com on which, among other things, we make available, free of charge, various reports that we file with, or furnish to, the SEC, including our Annual Report on Form 10-KSB, Quarterly Reports on Form 10-QSB, Current Reports on Form 8-K, and amendments to those reports. These reports are made available as soon as reasonably practicable after these reports are filed with, or furnished to, the SEC. -11- Table of Contents ITEM 2. DESCRIPTION OF PROPERTIES. On October 29, 1996, Oceanside purchased from an unaffiliated entity the two-story, 3,100 square-foot building at 1315 South Third Street, Jacksonville Beach, Florida, as our main office (“Main Office”). The Main Office includes three inside teller stations, four drive-up teller windows, an automated teller machine, and on-site parking. The Main Office is a former Barnett Bank branch office. Oceanside purchased the real property for $850,000 and used a portion of the proceeds of the initial offering of Atlantic’s common stock to add 2,200 square feet to the facility. Oceanside originally acquired the Main Office with funds drawn on a line of credit with Columbus Bank and Trust Company, which was repaid out of the proceeds of Atlantic’s initial offering. Improvements totaling approximately $460,000, net of disposals, have been made through December 31, 2006. On June 3, 1998, Oceanside purchased from SouthTrust Bank, N.A., a 1,968 square-foot building and real estate located at 560 Atlantic Boulevard, Neptune Beach, Florida. This facility was formerly a branch office of SouthTrust Bank, N.A. Oceanside purchased this building for $427,000 and, subsequently spent $93,000 on renovations and upgrades, net of disposals. This facility includes two offices, three inside teller windows, general lobby space, three drive-up teller windows, an ATM, and on-site parking. There is no outstanding mortgage loan on this property. On September 27, 2000, Oceanside executed a lease for our third banking location, which opened in the third quarter of 2001. This branch is located at 13799 Beach Boulevard, Jacksonville, Florida. The lease, which commenced upon execution, covers approximately 9,000 square feet. In addition to the branch, other operations of Atlantic and Oceanside were relocated to this facility. Rent commenced in May 2002, which was one year from the date of completion of the landlord’s work, and expires ten years thereafter, with two five-year renewal options. No rent was paid in the first year after completion of the landlord’s work. Oceanside acquired an additional 2,200 square feet of rental space during 2004 adjacent to the operations area for its loan operations department. Scheduled annual rent payments for 2007 through 2011 for the branch and loan operations are: 2007 - $212,000; 2008 - $219,000; 2009 - $225,000; 2010 - $232,000; and 2011 - $78,000. Building improvements (including those completed during the fourth quarter of 2005 for the loan operations department) totaled $949,000, net of disposals. On August 22, 2002, Oceanside executed a lease for our newest branch location, which opened December 15, 2003. This branch is located at the intersection of Kernan and Atlantic Boulevards, at 1790 Kernan Boulevard South, Jacksonville, Florida. The land lease covers approximately 42,000 square feet. The Bank constructed the branch building totaling approximately 3,200 square feet at a cost of approximately $1,388,000. Rent commenced in September 2003. The lease is for twenty years with two ten-year renewal options. Scheduled annual rent payments are: 2007 - $75,000; 2008 - $78,000; 2009 - 2012 - $84,000 annually; 2013 - $87,000; 2014 - 2017 - $94,000 annually; 2018 - $100,000; 2019 - 2022 - $103,000, annually, and 2023 - $69,000. We believe all of our facilities are in good condition and well-maintained. ITEM 3. LEGAL PROCEEDINGS. We are periodically parties to or otherwise involved in legal proceedings arising in the normal course of business, such as claims to enforce liens, claims involving the making and servicing of real property loans, and other issues incident to our operations. We do not believe that there are any pending or threatened proceedings against us, which, if determined adversely, would have a material effect on our consolidated financial position. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. No matters were submitted to a vote of Atlantic’s security holders during the fourth quarter of the year ended December 31, 2006. -12- Table of Contents PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Prior to October 28, 1999, the shares of Atlantic common stock were not actively traded, and such trading activity, as it occurred, took place in privately negotiated transactions. On October 28, 1999, Atlantic’s common stock was approved for quotation on the Over-the-Counter Bulletin Board, and on August 29, 2003, Atlantic common stock commenced its listing on the NASDAQ Capital Market under the symbol “ATBC.” During 2006, 2005, and 2004, the reported periodic high and low quotes during each quarter follow: 2006 2005 2004 4th Qtr 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr 2nd Qtr 1st Qtr High $ 35.49 $ 41.00 $ 29.95 $ 30.00 $ 29.05 $ 25.95 $ 25.57 $ 28.00 $ 27.95 $ 28.75 $ 27.25 $ 21.00 Low $ 31.24 $ 27.31 $ 26.29 $ 24.78 $ 25.55 $ 24.00 $ 23.25 $ 24.50 $ 25.50 $ 23.51 $ 18.00 $ 18.15 Please note that the information above represents offers made to buy our stock and may not represent actual transactions or sales. The source of data used to prepare the above chart was taken from historical prices provided by Commodity Systems, Inc. At December 31, 2006, there were 624 shareholders of record with shares held by individuals and in nominee names. At February 28, 2007, the quoted market price for the common stock of Atlantic was $35.13. We anticipate that for the foreseeable future, earnings will be retained for business development and growth. Accordingly, we do not anticipate paying cash dividends on our common stock in the foreseeable future. The payment of future dividends will be at the sole discretion of the Board of Directors and will depend on, among other things, future earnings, capital requirements, and our general financial and business condition. Furthermore, the ability to pay dividends to our stockholders depends primarily on dividends received from our banking subsidiary, Oceanside. Oceanside’s ability to pay dividends is limited by federal and state banking regulations based upon Oceanside’s profitability and other factors. At December 31, 2006, retained earnings of Oceanside totaling approximately $1.9 million were available to pay dividends to the Holding Company in order to maintain Oceanside’s current regulatory capital classification. ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS. Management’s discussion and analysis is included to provide the shareholders with an expanded narrative of our results of operations, changes in financial condition, liquidity, and capital adequacy. This narrative should be reviewed in conjunction with the audited consolidated financial statements and notes included in this report. Since our primary asset is our wholly-owned subsidiary, Oceanside Bank, most of the discussion and analysis relates to Oceanside. -13- Table of Contents SELECTED FINANCIAL DATA (dollars and shares in thousands, except per share data) At or for the Period Ended December 31, 2006 2005 2004 2003 2002 Statements of Operations Data: Total interest income $ 15,502 $ 11,259 $ 8,241 $ 6,837 $ 6,331 Total interest expense 7,584 4,358 2,278 1,790 1,894 Net interest income before provision for loan losses 7,918 6,901 5,963 5,047 4,437 Provision for loan losses 194 334 362 319 196 Net interest income after provision for loan losses 7,724 6,567 5,601 4,728 4,241 Noninterest income 1,078 839 923 880 916 Noninterest expense 5,981 5,283 4,889 4,158 4,010 Income tax provision 903 645 469 463 294 Net income 1,918 1,478 1,166 987 853 Selected End of Period Balances: Total assets $ 243,497 $ 213,880 $ 184,317 $ 145,717 $ 112,251 Interest-earning assets 228,686 196,931 166,829 124,675 101,905 Securities and stock, at cost 39,837 38,290 29,419 23,308 17,205 Loans, net of deferred fees 177,708 152,803 129,801 99,482 79,107 Allowance for loan losses 1,599 1,552 1,296 1,220 970 Deposit accounts 192,704 168,480 146,352 113,378 83,524 Other borrowings 32,314 29,138 23,004 18,800 15,873 Stockholders’ equity 17,251 15,232 14,033 12,920 12,154 Selected Average Balances for the Period: Total assets $ 225,392 $ 193,249 $ 159,951 $ 126,806 $ 99,748 Interest-earning assets 211,081 179,001 147,353 115,741 89,483 Securities and deposits 37,278 34,202 27,064 21,915 14,335 Loans, net 167,883 141,587 114,236 88,922 70,845 Interest-bearing deposit accounts 150,762 123,694 104,174 77,477 62,727 Other borrowings 24,186 22,450 14,608 13,959 10,164 Stockholders’ equity 16,042 14,596 13,445 12,653 9,557 Share Data: Earnings per share Basic $ 1.54 $ 1.18 $ 0.93 $ 0.79 $ 0.87 Fully diluted $ 1.54 $ 1.18 $ 0.93 $ 0.79 $ 0.83 Book value per share (period end) $ 13.83 $ 12.21 $ 11.25 $ 10.36 $ 9.74 Common shares outstanding (period end) 1,248 1,248 1,248 1,248 1,248 Weighted average shares outstanding Basic 1,248 1,248 1,248 1,248 980 Fully diluted 1,248 1,248 1,248 1,248 1,025 Performance Ratios: Return on average assets 0.85 % 0.76 % 0.73 % 0.78 % 0.86 % Return on average equity 11.96 10.13 8.67 7.80 8.93 Interest-rate spread during the period 3.10 3.40 3.76 4.05 4.61 Net interest margin 3.84 3.95 4.13 4.46 5.09 Noninterest expenses to average assets 2.65 2.75 3.06 3.28 4.02 Asset Quality Ratios: Allowance for loan losses to period end loans 0.90 % 1.02 % 1.00 % 1.23 % 1.23 % Net charge-offs to average loans 0.09 0.06 0.25 0.08 -0.01 Nonperforming assets to period end loans 0.03 0.13 0.07 0.04 0.01 Nonperforming assets to period end total assets 0.02 0.09 0.05 0.03 0.01 Capital and Liquidity Ratios: Average equity to average assets (Consolidated) 7.11 % 7.55 % 8.41 % 9.98 % 9.58 % Leverage (4.00% required minimum) (Oceanside) 8.75 8.93 8.02 8.12 9.00 Risk-based capital (Oceanside): Tier 1 10.16 10.62 9.55 9.42 9.67 Total 10.95 11.52 10.43 10.46 10.73 Average loans to average deposits (Consolidated) 91.27 91.18 87.10 89.22 88.53 Full-time Employee Equivalents (End of Period) 51 50 48 47 43 -14- Table of Contents OVERVIEW How We Earn Income. As stated elsewhere herein, our results of operations are primarily dependent upon the results of operations of Oceanside. Oceanside conducts commercial banking business consisting of attracting deposits from the general public and applying those funds to the origination of commercial, consumer, and real estate loans (including commercial loans collateralized by real estate). Profitability depends primarily on net interest income, which is the difference between interest income generated from interest-earning assets (i.e., loans and investments) less the interest expense incurred on interest-bearing liabilities (i.e., customer deposits and borrowed funds). Net interest income is affected by the relative amounts of interest-earning assets and interest-bearing liabilities, and the interest rate earned and paid on these balances. Net interest income is dependent upon Oceanside’s interest-rate spread, which is the difference between the average yield earned on our interest-earning assets and the average rate paid on our interest-bearing liabilities. When interest-earning assets approximate or exceed interest-bearing liabilities, any positive interest rate spread will generate net interest income. The factors that influence net interest income include changes in interest rates and changes in the volume and mix of assets and liability balances. The interest rate spread is impacted by interest rates, deposit flows, and loan demand. Additionally, and to a lesser extent, Oceanside’s profitability is affected by such factors as the level of noninterest income and expenses, the provision for loan losses, and the effective tax rate. Noninterest income consists primarily of service fees on deposit accounts and mortgage banking operations. Noninterest expense consists of compensation and employee benefits, occupancy and equipment expenses, data processing costs, and other operating expenses. Critical Accounting Policies and Use of Significant Estimates. Our consolidated financial statements include the accounts of the Holding Company and the Bank. All significant intercompany accounts and transactions have been eliminated in consolidation. The accounting and reporting policies conform with accounting principles generally accepted in the United States of America and to general practices within the banking industry. Our significant accounting policies are described in Note 1 of the
